Dear Auditor Montee:
This office received your letter of June 7, 2010, submitting a fiscal note and fiscal note summary prepared under §§ 116.170 and 116.175, RSMo. The fiscal note summary that you submitted is as follows:
  It is estimated this proposal will have no immediate costs or savings to state or local governmental entities. However, because of the uncertain interaction of the proposal with implementation of the federal Patient Protection and Affordable Care Act, future costs to state governmental entities are unknown.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         _________________ Chris Koster Attorney General